


Exhibit 10.5
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”), effective as of September 6, 2011
(“Effective Date”), is made by and between Emergent BioSolutions Inc.
(“Emergent”), with a principal office at 2273 Research Blvd. Suite 400
Rockville, MD 20850, and Robert Kramer (“Consultant”), with a principal office
at 6872 Oleander Lane Portage, MI 49024.  Emergent and Consultant are
hereinafter referred to individually as “Party” or collectively as the
“Parties”.  The Parties hereby agree as follows:


1. Services; Work Orders.  Consultant agrees to perform certain services
(“Services”) for Emergent as mutually agreed from time to time in a
fully-executed statement of work (each, a “Work Order”). The initial Work Order
is attached hereto as Exhibit A.  Each Work Order shall identify the Services to
be performed, the person(s) providing Services, applicable milestones and
deliverables, and the fees and total maximum compensation.  If Consultant is
requested or required to perform work beyond the Services necessarily
contemplated by or specifically set forth in an applicable Work Order, any such
additional work and an appropriate adjustment to amounts payable shall be
negotiated in good faith and mutually agreed upon in writing prior to the
performance thereof.  If any Affiliate of Emergent enters into a Work Order with
Consultant, for purposes of such Work Order and this Agreement “Emergent” shall
mean and refer to such Affiliate, and “Parties” shall mean and refer to such
Affiliate and Consultant.  “Affiliate” shall mean any direct or indirect,
current or future subsidiary of a Party, or any other entity controlled by,
under common control with, or which controls such Party.  “Control” shall mean
direct or indirect possession of at least fifty percent (50%) of another
entity’s voting equity (or other comparable interest for a non-corporation), or
the power to direct or cause the direction of the management or policies of such
entity whether through ownership of securities, by contract or
otherwise.  Unless otherwise explicitly noted in a Work Order, this Agreement
supersedes any provision of any Work Order or other document that is
inconsistent with this Agreement.


2. Federally-funded Services.  In the event that Emergent uses a Federal grant
or contract as the source of funding for any Services, Emergent shall notify
Consultant and may require, as a condition of such grant or contract and for
continued eligibility for such federal funding, that the Parties comply with
additional contract provisions, including certain clauses of the Federal
Acquisitions Regulation, agency supplements, policy directives or other terms
and conditions (“Flowdown Provisions”).  Emergent shall have the right to
include applicable Flowdown Provisions in the relevant Work Order, and
Consultant shall comply with such Flowdown Provisions.  If Flowdown Provisions
require Emergent to submit detailed and certified cost or pricing data for
Consultant’s performance of Services, Consultant shall promptly provide and
certify such non-proprietary data as is reasonably required to permit Emergent
to comply with the Flowdown Provisions.  Consultant shall also provide any other
cost or pricing data as is required for Consultant to comply with the Flowdown
Provisions.  Notwithstanding any indemnification provision(s) of this Agreement
to the contrary, unless otherwise specified in the applicable Work Order,
Consultant shall indemnify and hold harmless Emergent for any cost or price
reduction effected by the Federal Government, to the extent caused by (a)
certified cost or pricing data submitted by Consultant or its permitted
subcontractors that is not accurate, current or complete as certified by
Consultant, or (b) the failure of Consultant or its permitted subcontractors to
disclose and consistently follow applicable cost accounting practices and
standards or otherwise comply with the Flowdown Provisions (including any
regulations promulgated by the Cost Accounting Standards Board).


3. Performance Standards.  Services shall be provided in accordance with the
terms of this Agreement, specific requirements of the Work Order, and best
industry standards applicable thereto.  Consultant shall (a) provide the
facilities and supplies necessary to perform Services unless otherwise specified
in an applicable Work Order, (b) report to the authorized contact(s) identified
in the applicable Work Order or such other person(s) as Emergent or its
Affiliates may designate from time to time in writing, (c) provide Emergent with
deliverables and reports described in the applicable Work Order or such other
reports as Emergent or its Affiliates may from time to time request, and (d) not
subcontract with or otherwise engage or consult any third party to provide
Services or any part thereof without Emergent’s prior written consent.


4. Payment.  Emergent shall compensate Consultant for Services rendered based on
invoices submitted by Consultant under the applicable Work Order and in
accordance with the terms of this Agreement.  All invoices shall reference the
Emergent Accounting Codes designated in the applicable Work Order.  Invoices
shall be payable within twenty (20) days of receipt by Emergent.  To protect
against the possibility that the internal Revenue Service may deem Consultant’s
relationship with Emergent to be that of an “employee,” Emergent will withhold
and timely remit on behalf of Consultant federal and state income taxes at the
applicable statutory rates. Consultant acknowledges that notwithstanding the
withholding of taxes, Consultant is and remains an independent service provider.
Consultant shall be fully responsible for payment of any other taxes or payment
which may be due and owing by Consultant as the result of fees or amounts paid
to it by Emergent under this Agreement, and Consultant shall indemnify and hold
harmless Emergent from and against any such tax or payment. Payment of an
invoice, net of applicable income taxes, shall be in full compensation for the
corresponding Services performed unless expressly otherwise agreed in writing by
the Parties.  Consultant shall not receive employee benefits (such as paid
vacation, sick leave or any insurance benefits) from Emergent even if Consultant
is physically situated at Emergent’s offices.


5. Expenses.  Emergent shall pay for or reimburse Consultant for out-of-pocket
expenses reasonably incurred in the performance of Services in addition to the
compensation detailed in the applicable Work Order.  Consultant shall submit
monthly invoices detailing expenses incurred during the immediately preceding
month by appropriate category and shall provide supporting documentation as is
acceptable to Emergent in its reasonable discretion.  Expenses shall not be
marked up.  All travel must be in accordance with the Emergent Corporate Travel,
Food and Lodging Policy, a copy of which will be provided separately to
Consultant.  This Agreement relates to the provision of Services only. In the
event Consultant deems it necessary to purchase equipment, goods, software or
other tangible or intangible property for which it will seek reimbursement from
Emergent, no such purchase shall be made and Emergent shall not be responsible
for reimbursement to Consultant unless Consultant has received Emergent’s
express, prior written authorization.


6. Confidential Information.  Consultant acknowledges that this Agreement
creates a confidential relationship between the Parties, and that, in order to
perform the Services, Consultant or its members, principals, directors,
shareholders, officers, employees, agents, affiliates and advisors
(collectively, “Representatives”) may need to have access to certain
commercially valuable, proprietary, and non-public information that Emergent
considers to be Confidential Information.  “Confidential Information” means any
and all written, oral, electronic, graphic or other information relating
directly or indirectly to Emergent or the business, products, markets,
customers, suppliers, condition (financial or otherwise), operations, assets,
liabilities, results of operations, cash flows or prospects of Emergent that is
delivered, disclosed or furnished by or on behalf of Emergent to Consultant or
its Representatives, whether before, on or after the Effective Date hereof, or
which Consultant or its Representatives otherwise learns or obtains, through
observation or through analysis of such information, and shall also be deemed to
include all notes, analyses, compilations, studies, forecasts, interpretations
or other documents prepared by Consultant or its Representatives to the extent
such material contains, reflects or is directly based upon, in whole or in part,
such information.  Confidential Information may include, without limitation,
technical information, business plans, identification or characterization of
biological or other materials, results and/or design of experiments or
preclinical or clinical testing, know-how, trade secrets, methods,
methodologies, designs, specifications, clinical protocols, data, inventions,
improvements, intellectual properties, devices, processes, procedures, financial
analysis, accounting policies and procedures, employee staffing, employee
compensation and benefits, manuals and marketing and advertising strategies
disclosed directly or indirectly by Emergent to Consultant (whether prepared by
Emergent, its advisors or otherwise). The existence, terms and conditions of
this Agreement shall also be considered Confidential Information. Consultant
agrees to keep confidential and not, without the prior written consent of
Emergent, publish, disclose to any third party or use (except for purposes of
performance under this Agreement) any Confidential Information. The obligations
of this paragraph do not pertain to information which is generally known or
hereafter becomes generally known to the public through no fault of Consultant
or which is disclosed by Consultant with the written approval of
Emergent.  Consultant shall return all Confidential Information to Emergent upon
completion of the corresponding Services hereunder or upon Emergent’s
request.  Consultant shall be entitled to disclose Confidential Information as
required by applicable law, regulation or court order only to the extent
necessary to comply therewith; provided, however, Consultant shall, if
reasonably practicable, provide Emergent an opportunity to seek to prevent
disclosure of, or to obtain a protective order for, such Confidential
Information by giving advance written notice of such required disclosure;
provided further, that Consultant shall make such required disclosures in
consultation with Emergent and shall cooperate with Emergent in connection with
efforts to obtain any protective order or other remedy.


7. Ownership of Work. Consultant shall promptly disclose to Emergent in writing
all data, information, documents, materials and inventions relating to or
arising out of Services, and agrees that all right, title, and interest in and
to the foregoing shall belong to and be the property of Emergent.  Consultant
hereby assigns all its rights in the foregoing to Emergent and agrees, without
further payment by Emergent, to make any further assignments and execute all
documents necessary to effect Emergent's title thereto in all countries of the
world.  All documents and materials prepared by Consultant in the performance of
Services constitute works-for-hire and shall belong to and be the exclusive
property of Emergent, and shall be surrendered by Consultant to Emergent upon
request.


8. Independent Contractor.  With respect to the subject matter hereof, the
Parties are and remain independent contractors.  This Agreement shall not be
deemed to create an employer/employee relationship, joint venture, partnership,
association, or agency between the Parties.  Consultant is not authorized to
incur or create any obligation (express or implied) on behalf of Emergent or to
bind Emergent in any manner whatsoever.


9. Term; Termination.  This Agreement is effective as of the Effective Date and
shall continue in effect for 18 months thereafter or until the Agreement
otherwise terminates under this Section (“Term”); provided, however, that in the
event that any Work Order or amendment thereto is then pending, the Term shall
be automatically extended until the Services to be provided thereunder are
completed.  This Agreement (or any Work Order, as applicable) shall terminate
upon the expiration of the Term or the first to occur of (a) the date Emergent
provides Consultant with written notice (setting out with particularity) that
this Agreement is being terminated for “cause” where Consultant:  (i) commits
any act of embezzlement, theft or fraud against Emergent; (ii) is convicted of a
felony or any crime involving moral turpitude, whether or not related to
Services; (iii) commits any act of gross negligence or willful misconduct; or
(iv) breaches the representations, warranties or covenants contained in this
Agreement; or (b) the date either Party terminates the Agreement for convenience
on not less than thirty (30) days’ prior written notice.  Upon termination of
this Agreement, Emergent shall have no further liability other than for payment
in accordance with the terms of this Agreement for Services provided prior to
the termination date.  If this Agreement is terminated by Emergent under the
foregoing subsection (a)(iv), in the event that Consultant materially breaches
the representations, warranties or covenants contained in Sections 10(a), 10(d),
and 11, in  addition to any other rights or remedies available at law or in
equity, Consultant will surrender any claim for payment under the Agreement and
will refund any payments received under this Agreement.  The provisions of
Sections 4 – 7, 9, 11 – 15, 16 (only for the applicable period following
termination or expiration) and 17 shall survive the expiration or termination of
this Agreement for any reason.


10. Representations and Warranties. In addition to any other representations and
warranties set forth in this Agreement, Consultant represents and warrants that
Consultant:  (a) will perform Services in a competent, diligent and workmanlike
manner consistent with the expected industry standards of professional conduct;
(b) has not ever been debarred, and any Consultant representative who provides
any portion of the Services has not been debarred, pursuant to the United States
Food, Drug and Cosmetic Act, or been excluded from any federal health care
program (including Medicare or Medicaid), and Consultant will notify Emergent
immediately if any of the foregoing occurs; (c) will perform Services for
Emergent and has been advised of the restrictions and obligations set forth in
this Agreement, including without limitation, the requirements of
confidentiality, compliance with laws and non-solicitation; (d) has full power
to enter into and fully perform this Agreement and has the full and unrestricted
right to disclose to Emergent any information Consultant makes available to
Emergent under this Agreement; and (e) in the event Consultant is employed by a
third party, Consultant has verified that the Services do not present a conflict
with Consultant’s primary employment and that Consultant has the right and
authority to enter into this Agreement and to comply with the requirements of
Section 7 (Ownership of Work).


11. Compliance with Laws.  Consultant shall perform its duties and
responsibilities hereunder in accordance with the highest standards of ethical
business conduct and not engage in any acts or activities that are illegal or
that may adversely affect or reflect upon the business, integrity or goodwill of
Emergent.  Consultant shall take no action that it believes might cause (or be
construed as causing) Emergent to be in violation of international, federal,
state or local laws or regulations, or Emergent’s policies and
procedures.  Consultant further agrees, to the extent applicable to performance
of the Services, to abide by the Emergent BioSolutions Code of Conduct and
Business Ethics policy as posted from time to time on the company’s
website.  Without limiting the generality of the foregoing, Consultant
represents, warrants and agrees that Consultant will: (a) comply with all
applicable laws, rules and regulations, including those governing employment
practices (including employee recruiting and hiring), anti-bribery,
anti-corruption and anti-gratuities laws or other similar laws; (b) comply with
Emergent stated policies and procedures generally applicable to parties
operating at Emergent’s offices, including those governing safety, health,
harassment, and discrimination; (c) prohibit its staff or any representatives
from involvement with the payment or giving of anything of value, either
directly or indirectly, to an official of any government, political party or
official thereof, any candidate for foreign political office, or any official of
an international organization, for the purpose of influencing an act or decision
in its official capacity, or inducing that official to use influence with any
government, to assist Emergent in obtaining or retaining business for or with,
or directing business to, any person, or for obtaining an improper advantage;
and (d) certify in writing, at such times as may be requested by Emergent, that
Consultant and its Representatives understand, have complied with and are in
compliance with the foregoing.  Consultant will immediately advise Emergent if
Consultant should learn of or have reason to believe that there has been a
violation of any of the foregoing undertakings.


12. Export Control Restrictions.  Each Party acknowledges that, in the course of
exchanging Confidential Information, it may desire to have access to certain
information about the production and/or development of materials that is subject
to export controls by the U.S. Department of Commerce and requires a specific
license from that agency before such technology can be transferred outside the
United States or disclosed in the United States to nationals of other countries
(unless such individuals have been granted U.S. citizenship, permanent
residence, or asylee status) (“Controlled Technology”).  Each Party agrees that
Controlled Technology will not be transferred or “released” (as that term is
defined in Title 15 CFR Sect. 734.2(b)(3)) to the other Party unless and until
the disclosing Party notifies the prospective receiving Party that such
information constitutes Controlled Technology and the prospective receiving
Party agrees in writing to receive such Controlled Technology, and that any such
ultimate disclosure or “release” shall be provided under a license or as may be
otherwise authorized by the laws of the United States.


13. Indemnification.  Consultant shall hold harmless and indemnify Emergent, its
employees, agents and representatives, from and against any and all suits,
demands, losses, damages, judgments, claims, costs (including reasonable
attorneys’ fees and costs) or other liabilities (including claims for personal
injury or death) to the extent arising from or relating to the performance of
Services under this Agreement, or the negligence, acts or omissions of
Consultant or any of Consultant’s Representatives.


14. Dispute Resolution.  All disputes or claims arising hereunder that cannot be
resolved by the Parties shall be submitted to non-binding mediation for a period
of thirty (30) days, which may be extended by written agreement of the
Parties.  If such dispute is not resolved through mediation or otherwise within
the specified period, either Party may pursue remedies available to it at law or
in equity, subject to the terms of this Agreement.


15. Non-Solicitation.  Consultant agrees that, during the Term and for a period
of twelve (12) consecutive months after termination of the Agreement, Consultant
will not knowingly (i) directly induce or attempt to induce or otherwise
counsel, advise, solicit or encourage any employee to leave the employ of
Emergent or accept employment with Consultant or any other person or entity,
except for employees of Emergent that are being managed out an employment
relationship with Emergent with the assistance of human resources, (ii) directly
induce or attempt to induce or otherwise counsel, advise, solicit or encourage
any person who at the time of such inducement, counseling, advice, solicitation
or encouragement had left the employ of Emergent within the previous six (6)
months to accept employment with any person or entity besides Emergent, except
for employees of Emergent that are being managed out an employment relationship
with Emergent with the assistance of human resources, or (iii) solicit,
interfere with, or endeavor to cause any customer, client, or business partner
of Emergent to cease or reduce its relationship with Emergent or induce or
attempt to induce any such customer, client, or business partner to breach any
agreement that such customer, client, or business partner may have with
Emergent.


16. Restriction on Insider Trading.  Emergent BioSolutions Inc. is a publicly
traded company on the New York Stock Exchange.  Consultant acknowledges the
existence of laws and regulations prohibiting “insider trading,” including the
purchase or sale of securities of a company while in the possession of material
information that has not been generally disclosed in the
marketplace.  Consultant acknowledges and agrees that it may have access to
certain material nonpublic information of Emergent BioSolutions Inc. or its
Affiliates as a result of the Services, and covenants and agrees that it will
not engage in insider trading or disclose such information to any third parties.


17. Force Majeure.  Neither Party shall be liable for delay or failure in the
performance of any of its obligations under this Agreement if and to the extent
such delay or failure is due to circumstances beyond the reasonable control of
such Party, including but not limited to fires, floods, explosions, accidents,
acts of God, war, riot, strike, lockout or other concerted acts of workers, acts
of government and shortages of materials. The Party claiming force majeure shall
use its commercially reasonable efforts to eliminate or prevent the cause so as
to continue performing its obligations under this Agreement.  During such time
that the event of force majeure causes such a delay or failure of performance,
this Agreement and the Parties’ obligations and responsibilities under it shall
be deemed suspended until the event of force majeure ceases.


18. Miscellaneous Provisions.


(a) Non-Waiver.  No delay by or omission of any Party in exercising any right,
power, privilege, or remedy shall impair such right, power, privilege, or remedy
or be construed as a waiver thereof.


(b) Remedies.  The rights and remedies provided in this Agreement are cumulative
and are not exclusive of other rights or remedies provided by law.
 
(c) Notices.  Any notice hereunder shall be given by first class mail, express
mail, or facsimile (followed by confirmation), addressed to the Parties at the
addresses given in the preamble of this Agreement, or to such other address as a
Party may later designate in writing to the other Party.  Notice of any legal
action, claim or other legal matter given by Consultant to Emergent shall be
directed to Emergent’s General Counsel at 2273 Research Boulevard, Rockville,
Maryland, USA 20850.


(d) Use of Name.  Neither Party shall use the name, tradename or trademark of
the other Party in a press release, advertising, publicity or promotional
activity without the prior written consent of the other Party.


(e) Severability.  In the event that any section or any part of a section of
this Agreement should be declared void, invalid, or unenforceable by any court
of law, for any reason, such a determination shall not render void, invalid, or
unenforceable any other section or any part of any other section of this
Agreement and the remainder of this Agreement shall remain in full force and
effect.


(f) Headings.  Headings and titles of parts and sections are for convenience
only and have no interpretative significance.


(g) Assignability.  This Agreement may not be assigned by Consultant without
Emergent’s prior, express written consent.  Emergent may, without Consultant’s
written consent, assign and transfer this Agreement to any Affiliate, in which
event Consultant agrees to continue to perform the duties and obligations
according to the terms hereof to or for such assignee or transferee of this
Agreement.


(h) Amendments.  No modification or amendment to this Agreement or any Work
Order shall be effected by or result from the receipt, acceptance, signing or
acknowledgement of any purchase order, quotation, invoice, shipping document or
other business form containing terms or conditions different from those set
forth in this Agreement or any Work Order, and all such additional terms and
conditions are hereby specifically rejected by both Parties.


(i) Governing Law and Jurisdiction.  This Agreement and its interpretation shall
be governed by the laws of Maryland without reference to its conflict of law or
choice of law provisions.  Any action commenced by a Party to enforce the terms
of this Agreement must be brought in the courts of the jurisdiction where the
Services were primarily delivered hereunder, and the Parties hereby irrevocably
consent to the jurisdiction and venue of such courts to enforce the terms of
this Agreement.  The Parties expressly waive any right that they have or may
have to a jury trial of any dispute arising out of or in any way related to this
Agreement, or any breach thereof.


(j) Integration; Counterparts; Signatures.  This Agreement and any Work Orders
(including any corresponding Exhibits), constitute the entire agreement of the
Parties, supersede all prior discussions, negotiations and understandings verbal
and written, if any, and may only be amended or modified by a written agreement
signed by both Parties.  In the event of a conflict between the terms of this
Agreement and the terms of any Work Order, Exhibit or attachment hereto,
proposal, quotation or any Consultant documentation, the terms of this Agreement
shall prevail.  This Agreement may be signed in multiple identical copies, each
of which shall be deemed to be an original copy, and each facsimile or
electronic copy shall constitute a legally binding, enforceable
document.  Electronic signatures shall not be an acceptable means of execution
unless both Parties have agreed in writing to the format and standard of such
signature.


(k) Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Emergent and Consultant have executed this Agreement to be
effective as of the Effective Date.




Emergent BioSolutions
Inc.                                                                                                Robert
Kramer




By: /s/ Daniel J.
Abdun-Nabi                                                                /s/
Robert Kramer 


Name: Daniel J.
Abdun-Nabi                                                                           


Title: President                                                      


Date: September 9,
2011                                                                



 
 

--------------------------------------------------------------------------------

 


Exhibit A

Work Order


This Work Order, effective as of September 6, 2011 (“Effective Date”), is made
by and between Emergent BioSolutions Inc. (“Emergent”) and Robert Kramer
(“Consultant”), and is a “Work Order” under the Consulting Agreement dated as of
September 6, 2011, between Emergent and Consultant (“Agreement”).  Capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Agreement.


1.           Description of Services:


[**]


2.           Period of Performance:  Up to 18 months


3.           Person(s) providing Services: Robert Kramer


4.           Reports: Consultant shall provide the Emergent Representative with
such reports as requested by Emergent from time to time.


5.           Fees and Maximum Compensation:


Fees:                      Monthly payment of $37,500
Maximum Compensation:  $450,000 per year.
Based upon your individual performance, along with the Corporations’ overall
performance the company grant RSUs up to 20,000 shares, subject to Compensation
Committee approval, at or near the completion of the twelfth month of the period
of performance.


6.           Invoicing and Payment:  Invoices shall be sent to and payments made
in accordance with the terms of the Agreement, and the following shall apply:


Manner/Location for Payments: First-class mail to Consultant business address
 
Accounting Codes (Must be noted on invoices for payment to be processed):
 
G/L
No.:                      650881                                           Cost
Center:                                           10045
 
Project Code (if applicable):
 
Emergent Address for Invoices:
Emergent BioSolutions Inc.

 
300 Professional Drive, Suite 250

 
Gaithersburg, Maryland  20879

 
Attn:  Accounts Payable



7.           Expenses:  Reimbursable in accordance with the terms of the
Agreement.


8.           Contacts:                      Consultant Notices:  President & COO


Emergent Representative:  General Counsel



 
 

--------------------------------------------------------------------------------

 
